
	
		I
		112th CONGRESS
		2d Session
		H. R. 6309
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Ms. DeGette (for
			 herself, Mr. Whitfield,
			 Mr. Reed, and
			 Mr. Becerra) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to reauthorize the
		  special diabetes programs for Type I diabetes and Indians under that
		  Act.
	
	
		1.Reauthorization of special
			 diabetes programs for Type I diabetes and Indians
			(a)Special diabetes
			 programs for Type I diabetesSection 330B(b)(2) of the Public
			 Health Service Act (42 U.S.C. 254c–2(b)(2)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking For the purpose of making grants
			 under this section and inserting To carry out this
			 section;
				(2)in subparagraph
			 (B), by striking and at the end;
				(3)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
				(4)by adding at the
			 end the following:
					
						(D)$200,000,000 for each of the fiscal years
				2014 through 2018, to remain available until
				expended.
						.
				(b)Special diabetes
			 programs for IndiansSection
			 330C(c)(2) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)) is
			 amended—
				(1)in subparagraph
			 (B), by striking and at the end;
				(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(D)$200,000,000 for each of the fiscal years
				2014 through 2018, to remain available until expended.
						.
				
